DISMISS; Opinion Filed July 3, 2013.




                                          In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01663-CV

                      JERRY BRADLEY, Appellant
                                V.
        TEXAS WORKFORCE COMMISSION AND CITY OF PLANO, Appellees

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-09-05058-A

                                MEMORANDUM OPINION
                              Before Justices Lang, Myers, and Evans
                                     Opinion by Justice Lang
        Appellant’s brief in this case is overdue. By order dated March 26, 2013, we extended

the time to file appellant’s brief until May 9, 2013. By postcard dated May 15, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



                                                       Douglas S. Lang
                                                       DOUGLAS S. LANG
        121663F.P05                                    JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JERRY BRADLEY, Appellant                             On Appeal from the County Court at Law
                                                     No. 1, Dallas County, Texas
No. 05-12-01663-CV          V.                       Trial Court Cause No. CC-09-05058-A.
                                                     Opinion delivered by Justice Lang. Justices
TEXAS WORKFORCE COMMISSION                           Myers and Evans participating.
AND CITY OF PLANO, Appellee

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellees TEXAS WORKFORCE COMMISSION AND CITY OF
PLANO recover their costs of this appeal from appellant JERRY BRADLEY.


Judgment entered this 3rd day of July, 2013.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE




121663.apt.br.dis.op.docx                      –2–